UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7638



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEROME JEWETT JOHNSON, SR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CR-96-6, CA-97-173-1)


Submitted:   March 23, 2000                 Decided:   March 30, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Jewett Johnson, Sr., Appellant Pro Se. Paul Alexander Wein-
man, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerome Jewett Johnson, Sr., seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 1999).    We dismiss the appeal for lack of jurisdiction

because Johnson’s notice of appeal was not timely filed.

     Parties are accorded sixty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(b)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”     Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on April

3, 1998.   Johnson’s notice of appeal was filed on June 9, 1998.*

Because Johnson failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny a

certificate of appealability and dismiss the appeal.    We dispense

with oral argument because the facts and legal contentions are




     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been given to prison officials for mailing. See Fed. R. App.
P. 4(c); Houston v. Lack, 487 U.S. 266 (1985).


                                  2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3